DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. (US 2019/0261258) in view of Kubota et al. (US 2019/0053175).
Regarding Claim 1, Lindoff teaches a system comprising: one or more processors; at least one memory; and one or more components stored in the at least one memory and executable by the one or more processors to perform operations ([0081] Processing circuitry 210 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc., capable of executing software instructions stored in a computer program product 710 (as in FIG. 7), e.g. in the form of a storage medium) comprising:
determining a location of a user equipment (UE) ([0077] the wireless device 200 is allowed to access SIB data to determine its home-PLMN; [0078] The wireless device 
searching, by the UE ([0033] wireless devices), for a first wireless band ([0047] the first frequency band) from the list of the plurality of wireless bands that includes at least the first wireless band and a second wireless band ([0007] once the wireless device is turned on, the frequency error at current 2G/3G/4G RAT carrier frequencies (2GHz) can be up to 20-30 kHz. This needs to be taken care of in the wireless device during the initial cell search process; [0011] The wireless device is configured for accessing the radio access network using at least a first cellular RAT and a second cellular RAT; [0030] The communications network 100 is assumed to support at least two RATs; [0043] second RAT are frequency bands located higher than 10 GHz, such as the 28 GHz, 37 GHz, 39 GHz and 64-71 GHz frequency bands; [0047] The second frequency band is located higher up in frequency than the first frequency band and hence the second carrier frequency is higher than the first carrier frequency),
wherein the first wireless band is associated with a first bandwidth of the wireless access network and the second wireless band is associated with a second bandwidth of the wireless access network ([0047] The second frequency band is located higher up in frequency than the first frequency band and hence the second carrier frequency is higher than the first carrier frequency) that is larger than the first bandwidth ([0043] the second RAT are frequency bands located higher than 10 GHz, such as the 28 GHz, 37 GHz, 39 GHz and 64-71 GHz frequency bands. These frequency bands have been allocated to 5G by the Federal Communications Commission (FCC). In these frequency bands, due to their large bandwidths …);
first synchronizing towards a lower frequency band, the crystal oscillator inaccuracy may be decreased significantly; [0050] The wireless device 200 thereby scans a low frequency RAT and not only makes a first synchronization with the radio access network);
searching, by the UE, for the second wireless band ([0042] However, due to the flexible frequency band allocations, all possible frequency band combinations still remain to be searched through in order for the wireless device 200 to successfully complete its initial access procedure; [0043] Non-limiting examples of frequency bands to be searched through in order for the wireless device 200 to successfully complete its initial access procedure for the second RAT are frequency bands located higher than 10 GHz, such as the 28 GHz, 37 GHz, 39 GHz and 64-71 GHz frequency bands);
determining an availability of the second wireless band to connect to the UE ([0048] The wireless device 200 utilizes the first RAT operating on a low carrier frequency to get an understanding about existing other RATs and the spectrum of these other RATs);
selecting a wireless band from the list of the plurality of wireless bands to use to connect to the UE ([0051] The wireless device 200 synchronizes with the second RAT using a second carrier frequency based on the obtained system information in order to establish initial access to the radio access network) based at least in part on the availability of the second wireless band ([0048] The wireless device 200 utilizes the first RAT operating on a low carrier frequency to get an understanding about existing other RATs and the spectrum of these other RATs); and
establish initial access to the radio access network; [0072] wireless device 200 registers, using the second carrier frequency, with a network operator of the second RAT after having synchronized with the second RAT).
However, Lindoff does not teach receiving a list of a plurality of wireless bands associated with a wireless access network based on the location.
In an analogous art, Kubota teaches receiving a list of a plurality of wireless bands associated with a wireless access network based on the location ([0039] the base station may transmit system information including one or more information elements. Information elements may indicate one or more available radio frequencies or radio frequency (RF) spectrum bands and a wireless configuration supported on each of the radio frequencies or RF spectrum bands. In some examples, an information element included in a system information transmission may include a list of available radio frequencies or RF spectrum bands in the area (e.g., the geographic location where the UE is located). The UE may thus search for a nearby cell supporting a specific RAT or network configuration based on the list of radio frequencies or RF spectrum bands).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kubota’s method with Lindoff’s method so that the UE may select one of the radio frequencies or RF spectrum bands corresponding to the cell having a network connectivity configuration that supports the UE's capabilities or the desired services (Kubota [0005]). Moreover, the 

Regarding Claim 2, the combination of Lindoff and Kubota, specifically Lindoff teaches wherein the wireless access network is a fifth-generation wireless access network ([0005] a 5G network could co-exist on a lower carrier frequency and a higher carrier frequency).

Regarding Claim 8, Lindoff teaches a computer-implemented method comprising:
determining a location of a user equipment (UE) ([0077] the wireless device 200 is allowed to access SIB data to determine its home-PLMN; [0078] The wireless device 200, once such a home PLMN cell is determined, reads other SIB data in which 5G inter-frequency cell reselection information exists);
searching, by the UE, for a first wireless band ([0047] the first frequency band) from the list of the plurality of wireless bands that includes at least the first wireless band and a second wireless band ([0007] once the wireless device is turned on, the frequency error at current 2G/3G/4G RAT carrier frequencies (2GHz) can be up to 20-30 kHz. This needs to be taken care of in the wireless device during the initial cell search process; [0011] The wireless device is configured for accessing the radio access network using at least a first cellular RAT and a second cellular RAT; [0030] The communications network 100 is assumed to support at least two RATs; [0043] second RAT are frequency bands located higher than 10 GHz, such as the 28 GHz, 37 GHz, 39 GHz and 64-71 GHz frequency bands; [0047] The second frequency band is located higher 
wherein the first wireless band is associated with a first bandwidth of the wireless access network and the second wireless band is associated with a second bandwidth of the wireless access network ([0047] The second frequency band is located higher up in frequency than the first frequency band and hence the second carrier frequency is higher than the first carrier frequency) that is larger than the first bandwidth ([0043] the second RAT are frequency bands located higher than 10 GHz, such as the 28 GHz, 37 GHz, 39 GHz and 64-71 GHz frequency bands. These frequency bands have been allocated to 5G by the Federal Communications Commission (FCC). In these frequency bands, due to their large bandwidths …);
determining an availability of the first wireless band to connect to the UE ([0042] by first synchronizing towards a lower frequency band, the crystal oscillator inaccuracy may be decreased significantly; [0050] The wireless device 200 thereby scans a low frequency RAT and not only makes a first synchronization with the radio access network);
searching, by the UE, for the second wireless band ([0042] However, due to the flexible frequency band allocations, all possible frequency band combinations still remain to be searched through in order for the wireless device 200 to successfully complete its initial access procedure; [0043] Non-limiting examples of frequency bands to be searched through in order for the wireless device 200 to successfully complete its initial access procedure for the second RAT are frequency bands located higher than 10 GHz, such as the 28 GHz, 37 GHz, 39 GHz and 64-71 GHz frequency bands);

selecting a wireless band from the list of the plurality of wireless bands to use to connect to the UE ([0051] The wireless device 200 synchronizes with the second RAT using a second carrier frequency based on the obtained system information in order to establish initial access to the radio access network) based at least in part on the availability of the first wireless band and the second wireless band ([0048] The wireless device 200 utilizes the first RAT operating on a low carrier frequency to get an understanding about existing other RATs and the spectrum of these other RATs; [0050] The wireless device 200 thereby scans a low frequency RAT and not only makes a first synchronization with the radio access network); and
causing the UE to connect to the wireless band ([0051] The wireless device 200 synchronizes with the second RAT using a second carrier frequency based on the obtained system information in order to establish initial access to the radio access network; [0072] wireless device 200 registers, using the second carrier frequency, with a network operator of the second RAT after having synchronized with the second RAT).
However, Lindoff does not teach receiving a list of a plurality of wireless bands associated with a wireless access network based on the location.
In an analogous art, Kubota teaches receiving a list of a plurality of wireless bands associated with a wireless access network based on the location ([0039] the base station may transmit system information including one or more information elements. Information elements may indicate one or more available radio frequencies or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kubota’s method with Lindoff’s method so that the UE may select one of the radio frequencies or RF spectrum bands corresponding to the cell having a network connectivity configuration that supports the UE's capabilities or the desired services (Kubota [0005]). Moreover, the band search and cell camping time can be reduced by scanning only the provided band list, and thus a more efficient system is achieved.

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. in view of Kubota et al. and Goel et al. (US 2020/0314861).

In an analogous art, Goel teaches wherein searching for the first wireless band and the second wireless band is completed within a predetermined search time ([0059] The event may be based at least in part on, for example, the expiry of a timer, a change in UE location or UE mobility (e.g., based at least in part on a sensor), a size or bandwidth scanned since the NR band scan was last resumed or performed, and/or the like. Thus, the UE 120 may reduce scanning time in cases where no NR cell is present by intermittently performing non-NR scans; [0047] the UE 120 may sort a set of bands to be searched. The set of bands may include bands associated with one or more RATs. For example, the set of bands may include one or more bands associated with 5G/NR; [0086] the UE may selectively continue the scan at a next channel number after the first channel number, or at a next channel number after the second channel number, based at least in part on a timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goel’s method with Lindoff’s method so that UE’s scanning time to access the network can be limited by the timer duration, and thus it improves the acquisition of cells and the efficiency of scans (Goel [0044]).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
.

Claims 4, 6, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. in view of Kubota et al. and Youtz et al. (US 2021/0195475).
Regarding Claim 4, the combination of Lindoff and Kubota does not teach determining that the second wireless band is unavailable to connect to the UE; searching, by the UE, for a third wireless band, wherein the third wireless band is associated with a third bandwidth that is smaller than the second bandwidth and larger than the first bandwidth; and determining an availability of the third wireless band to connect to the UE, and wherein selecting the wireless band from the plurality of the wireless bands is further based on the availability of the third wireless band.
In an analogous art, Youtz teaches determining that the second wireless band is unavailable to connect to the UE ([0030] Once the timer has expired (e.g., at 606, depicted in FIG. 6A, or at 618, depicted in FIG. 6B), this may indicate that UE 101 is not in range of any cells that implement the preferred band);
searching, by the UE, for a third wireless band ([0030] BAC 103 may instruct UE 101 to also scan for, and provide measurement reports for, cells that implement Band_1; [0055] indicating that UE should scan for cells implementing one or more additional bands), wherein the third wireless band is associated with a third bandwidth that is smaller than the second bandwidth and larger than the first bandwidth ([0017] Cell_A and Cell_B implement Band_1 (which may be, for example, a Sub-6 GHz band), and 
determining an availability of the third wireless band to connect to the UE ([0030] Once the timer has expired (e.g., at 606, depicted in FIG. 6A, or at 618, depicted in FIG. 6B), this may indicate that UE 101 is not in range of any cells that implement the preferred band … BAC 103 may instruct UE 101 to also scan for, and provide measurement reports for, cells that implement Band_1 … BAC 103 and/or some other device or system may instruct (e.g., via a RRC Reconfiguration message and/or some other suitable message) UE 101 to connect to one of these cells; [0055] If the timer has expired (at 910—YES) without a measurement report indicating a cell that implements the preferred band, then process 900 may include providing (at 912) an NCL and/or other suitable instruction UE 101, indicating that UE should scan for cells implementing one or more additional bands), and
wherein selecting the wireless band from the plurality of the wireless bands is further based on the availability of the third wireless band ([0030] Once the timer has expired (e.g., at 606, depicted in FIG. 6A, or at 618, depicted in FIG. 6B), this may indicate that UE 101 is not in range of any cells that implement the preferred band … BAC 103 may instruct UE 101 to also scan for, and provide measurement reports for, cells that implement Band_1 … BAC 103 and/or some other device or system may instruct (e.g., via a RRC Reconfiguration message and/or some other suitable message) UE 101 to connect to one of these cells; [0055] If the timer has expired (at 910—YES) without a measurement report indicating a cell that implements the preferred band, then process 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Youtz’s method with Lindoff’s method so that UE can connect to cells that implement bands that provide relatively high throughput, low latency, etc. (e.g., cells that implement the mmWave band) and cells that implement bands that offer relatively high coverage area (e.g., cells that implement the Sub-6 GHz band, an LTE band, etc.) (Youtz [0015]). Moreover, UE can connect to the cell that implements the preferred band, thus ensuring an optimal level of service for UE and a resulting enhanced user experience for a user of UE (Youtz [0025]).

Regarding Claim 6, the combination of Lindoff and Kubota does not teach searching, by the UE, for a third wireless band, and wherein selecting the wireless band from the list of the plurality of wireless bands to use to connect to the UE is based at least in part on the availability of the second wireless band and an availability of the third wireless band.
	In an analogous art, Youtz teaches searching, by the UE, for a third wireless band ([0030] BAC 103 may instruct UE 101 to also scan for, and provide measurement reports for, cells that implement Band_1; [0055] UE should scan for cells implementing one or more additional bands; [0017] Cell_A and Cell_B implement Band_1 (which may be, for example, a Sub-6 GHz band), and Cell_C implements Band_2 (which may be, for example, a mmWave band)), and

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Youtz’s method with Lindoff’s method so that UE can connect to cells that implement bands that provide relatively high throughput, low latency, etc. (e.g., cells that implement the mmWave band) and cells that implement bands that offer relatively high coverage area (e.g., cells that implement the Sub-6 GHz band, an LTE band, etc.) (Youtz [0015]). Moreover, UE can connect to the cell that implements the preferred band, thus ensuring an optimal level of service for UE and a resulting enhanced user experience for a user of UE (Youtz [0025]).

	Regarding Claim 11, Lindoff teaches determining that the first wireless band is available to connect to the UE ([0042] by first synchronizing towards a lower frequency 
	However, the combination of Lindoff and Kubota does not teach determining that the second wireless band is unavailable to connect to the UE; searching, by the UE, for a third wireless band, wherein the third wireless band is associated with a third bandwidth that is smaller than a second bandwidth associated with the second wireless band and larger than a first bandwidth associated with the first wireless band; and determining an availability of the third wireless band to connect to the UE, and wherein selecting the wireless band from the plurality of the wireless bands is further based on the availability of the third wireless band.
	In an analogous art, Youtz teaches determining that the second wireless band is unavailable to connect to the UE ([0030] Once the timer has expired (e.g., at 606, depicted in FIG. 6A, or at 618, depicted in FIG. 6B), this may indicate that UE 101 is not in range of any cells that implement the preferred band);
searching, by the UE, for a third wireless band ([0030] BAC 103 may instruct UE 101 to also scan for, and provide measurement reports for, cells that implement Band_1; [0055] indicating that UE should scan for cells implementing one or more additional bands), wherein the third wireless band is associated with a third bandwidth that is smaller than a second bandwidth associated with the second wireless band and larger than a first bandwidth associated with the first wireless band ([0017] Cell_A and Cell_B implement Band_1 (which may be, for example, a Sub-6 GHz band), and Cell_C implements Band_2 (which may be, for example, a mmWave band). Assume for the 
determining an availability of the third wireless band to connect to the UE ([0030] Once the timer has expired (e.g., at 606, depicted in FIG. 6A, or at 618, depicted in FIG. 6B), this may indicate that UE 101 is not in range of any cells that implement the preferred band … BAC 103 may instruct UE 101 to also scan for, and provide measurement reports for, cells that implement Band_1 … BAC 103 and/or some other device or system may instruct (e.g., via a RRC Reconfiguration message and/or some other suitable message) UE 101 to connect to one of these cells; [0055] If the timer has expired (at 910—YES) without a measurement report indicating a cell that implements the preferred band, then process 900 may include providing (at 912) an NCL and/or other suitable instruction UE 101, indicating that UE should scan for cells implementing one or more additional bands), and
wherein selecting the wireless band from the plurality of the wireless bands is further based on the availability of the third wireless band ([0030] Once the timer has expired (e.g., at 606, depicted in FIG. 6A, or at 618, depicted in FIG. 6B), this may indicate that UE 101 is not in range of any cells that implement the preferred band … BAC 103 may instruct UE 101 to also scan for, and provide measurement reports for, cells that implement Band_1 … BAC 103 and/or some other device or system may instruct (e.g., via a RRC Reconfiguration message and/or some other suitable message) UE 101 to connect to one of these cells; [0055] If the timer has expired (at 910—YES) without a measurement report indicating a cell that implements the preferred band, then process 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Youtz’s method with Lindoff’s method so that UE can connect to cells that implement bands that provide relatively high throughput, low latency, etc. (e.g., cells that implement the mmWave band) and cells that implement bands that offer relatively high coverage area (e.g., cells that implement the Sub-6 GHz band, an LTE band, etc.) (Youtz [0015]). Moreover, UE can connect to the cell that implements the preferred band, thus ensuring an optimal level of service for UE and a resulting enhanced user experience for a user of UE (Youtz [0025]).

	Regarding Claim 14, the combination of Lindoff and Kubota does not teach searching, by the UE, for a third wireless band, and wherein selecting the wireless band from the plurality of the wireless bands to use to connect to the UE is based at least in part on an availability of the third wireless band.
	In an analogous art, Youtz teaches searching, by the UE, for a third wireless band ([0030] BAC 103 may instruct UE 101 to also scan for, and provide measurement reports for, cells that implement Band_1; [0055] UE should scan for cells implementing one or more additional bands; [0017] Cell_A and Cell_B implement Band_1 (which may be, for example, a Sub-6 GHz band), and Cell_C implements Band_2 (which may be, for example, a mmWave band)), and
wherein selecting the wireless band from the plurality of the wireless bands to use to connect to the UE is based at least in part on an availability of the third wireless band 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Youtz’s method with Lindoff’s method so that UE can connect to cells that implement bands that provide relatively high throughput, low latency, etc. (e.g., cells that implement the mmWave band) and cells that implement bands that offer relatively high coverage area (e.g., cells that implement the Sub-6 GHz band, an LTE band, etc.) (Youtz [0015]). Moreover, UE can connect to the cell that implements the preferred band, thus ensuring an optimal level of service for UE and a resulting enhanced user experience for a user of UE (Youtz [0025]).

	Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

s 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. in view of Kubota et al., Youtz et al. and Malik et al. (US 2019/0141783).
	Regarding Claim 5, the combination of Lindoff, Kubota and Youtz does not teach determining that the third wireless band is unavailable to connect to the UE, and wherein selecting the wireless band comprises selecting the first wireless band to connect to the UE.
	In an analogous art, Malik teaches determining that the third wireless band is unavailable to connect to the UE, and wherein selecting the wireless band comprises selecting the first wireless band to connect to the UE ([0071] In order to allow for transitions between high-band communications and low-band communications, some deployments may implement what is referred to as non-stand-alone (NSA) deployments, in which high-band connections are not stand-alone connections, but have an associated low-band connection. Such a low-band connection may be used when a high-band connection is not needed, is not available (e.g., when a UE 115 is located within a high-band coverage hole 225), or is not able to be used at a UE 115).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malik’s method with Lindoff’s method so that it can allow for the wireless communication system to maintain UE connectivity and coverage using low-band communications, and to opportunistically activate high-band transmissions only when needed, which may thus reduce power draw at the UEs, address transient high-band uplink capabilities at UEs, e.g., 

	Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
	Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. in view of Kubota et al., Malik et al. and Youtz et al.
	Regarding Claim 7, the combination of Lindoff and Kubota does not teach wherein selecting the wireless band from the plurality of the wireless bands to use to connect to the UE based at least in part on the availability of the second wireless band comprises selecting the first wireless band as the wireless band in response to determining that one or more of the second wireless band and a third wireless band are unavailable, wherein the third wireless band is associated with a third bandwidth that is smaller than the second bandwidth and larger than the first bandwidth.
	In an analogous art, Malik teaches wherein selecting the wireless band from the plurality of the wireless bands to use to connect to the UE based at least in part on the availability of the second wireless band comprises selecting the first wireless band as the wireless band in response to determining that one or more of the second wireless band and a third wireless band are unavailable ([0071] In order to allow for transitions between high-band communications and low-band communications, some deployments may implement what is referred to as non-stand-alone (NSA) deployments, in which 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malik’s method with Lindoff’s method so that it can allow for the wireless communication system to maintain UE connectivity and coverage using low-band communications, and to opportunistically activate high-band transmissions only when needed, which may thus reduce power draw at the UEs, address transient high-band uplink capabilities at UEs, e.g., shadowing or occlusion where a high-band antenna is temporarily obstructed, MPE considerations, battery state, current context/applications at the UE (Malik [0072]).
	The combination of Lindoff, Kubota and Malik does not teach wherein the third wireless band is associated with a third bandwidth that is smaller than the second bandwidth and larger than the first bandwidth.
	In an analogous art, Youtz teaches wherein the third wireless band is associated with a third bandwidth that is smaller than the second bandwidth and larger than the first bandwidth ([0017] Cell_A and Cell_B implement Band_1 (which may be, for example, a Sub-6 GHz band), and Cell_C implements Band_2 (which may be, for example, a mmWave band). Assume for the purposes of FIGS. 1-6D that Band_2 is a “preferred” band (e.g., a band to which UE 101 should connect if available)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Youtz’s method with 

	Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. in view of Kubota et al. and Malik et al.
Regarding Claim 13, the combination of Lindoff and Kubota does not teach selecting the wireless band from the plurality of the wireless bands to use to connect to the UE comprises selecting the first wireless band as the wireless band in response to determining that one or more of the second wireless band and a third wireless band are unavailable.
In an analogous art, Malik teaches selecting the wireless band from the plurality of the wireless bands to use to connect to the UE comprises selecting the first wireless band as the wireless band in response to determining that one or more of the second wireless band and a third wireless band are unavailable ([0071] In order to allow for transitions between high-band communications and low-band communications, some deployments may implement what is referred to as non-stand-alone (NSA) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malik’s method with Lindoff’s method so that it can allow for the wireless communication system to maintain UE connectivity and coverage using low-band communications, and to opportunistically activate high-band transmissions only when needed, which may thus reduce power draw at the UEs, address transient high-band uplink capabilities at UEs, e.g., shadowing or occlusion where a high-band antenna is temporarily obstructed, MPE considerations, battery state, current context/applications at the UE (Malik [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carames et al. (US 11,166,153) teaches method for network control of 5G operation mode.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Y.C./Examiner, Art Unit 2413          

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413